377 F.2d 539
Paul Derwood RUTTERBUSH, Appellant,v.UNITED STATES of America, Appellee.
No. 21452.
United States Court of Appeals Ninth Circuit.
May 16, 1967.

Franklin Geerdes, Chula Vista, Cal., for appellant.
Edwin L. Miller, U. S. Atty., John L. Augustine, Asst. U. S. Atty., Phoenix, Ariz., and San Diego, Cal., for appellee.
Before CHAMBERS, POPE and JERTBERG, Circuit Judges.
PER CURIAM:


1
The thrust of Rutterbush's appeal is that during the jury trial on a Dyer Act (18 U.S.C. Sec. 2312) charge, prejudicial questions were asked by the trial judge.


2
The judge, with rather natural questions, did get into an area that had been stipulated out of the case.  Counsel certainly could have approached the bench with his opponent and held a quiet colloquy with the judge.  Also, a special instruction could have been requested.  Neither was done.


3
Appellant suggests the judge became an advocate.  The record contradicts this.  The trial was eminently fair.


4
Counsel for appellant has done as best he could with very little to go on.  He is not to be censured.  Oft-times in criminal appeals counsel is required to attempt to jump over an eight foot high bar from a standing start.


5
The judgment is affirmed.